DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Terminal Disclaimer
The terminal disclaimer filed on 12/21/2020 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,515,924 has been reviewed and is accepted.  The terminal disclaimer has been recorded.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/7/2020 was filed after the mailing date of the Ex parte Quayle Action on 12/07/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Allowable Subject Matter
Claims 2-21 are allowed.
The following is an examiner’s statement of reasons for allowance:
Regarding claim 2, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a package module for use in a wireless communication device, the packaged module comprising: “an oscillator assembly supported by the substrate and configured to provide a clock signal to the first die, the oscillator assembly supported by the substrate and disposed between the first die and the substrate; and a filter supported by the substrate, including at least one passive 
Regarding claim 14, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a system board assembly comprising: “the oscillator assembly supported by the substrate and disposed between the first die and the substrate, and the radio frequency module further including a filter supported by the substrate and including at least one passive component, the filter configured to filter a signal associated with the first radio frequency circuitry or the second radio frequency circuitry; one or more radio frequency components; and -3-Application No.: 16/678,154 Filing Date:November 8, 2019 signal interconnections between the radio frequency module and the one or more components” in combination of all of the limitations of claim 14. Claims 15-17 include all of the limitations of claim 14.
Regarding claim 18, the prior art of record alone or in combination neither teaches nor makes obvious the invention of a system board assembly comprising: “the radio frequency module further including an oscillator assembly supported by the substrate and configured to provide a clock signal to the first die, the oscillator assembly supported by the substrate and disposed between the first die and the substrate, and the radio frequency module further including a filter supported by the substrate and including at least one passive component, the filter configured to filter a signal associated with the first radio frequency circuitry or the second radio frequency circuitry” in combination of all of the limitations of claim 18. Claims 19-21 include all of the limitations of claim 18.



Conclusion
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Niki Tram Nguyen whose telephone number is (571)272-5526.  The examiner can normally be reached on Monday-Friday, 6:00 AM – 2:00 PM.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Steven Loke can be reached on (571)272-1657.  The fax numbers for all communication(s) is (703)872-9306.
Any inquiry of a general nature or relating to the status of this application or proceeding should be directed to the receptionist whose telephone number is (571)272-1625.
/NIKI H NGUYEN/           Primary Examiner, Art Unit 2818